Citation Nr: 0306484	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  95-36 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for right 
shoulder rotator cuff tear and residuals of a right hip 
fracture.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and D. B.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied the benefit 
sought on appeal.   

During the March 1998 hearing before the undersigned member 
of the Board the veteran raised the issue of service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder.  The records shows that service 
connection is in effect for a conversion disorder, currently 
rated as 30 percent disabling.  In a December 1999 statement 
the veteran raised the issues of entitlement to service 
connection for a bladder disorder and entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  These issues have not been 
adjudicated by the RO and are referred to the RO for 
appropriate actions.


FINDINGS OF FACT

1.  The veteran was hospitalized at the Brockton, 
Massachusetts VA Medical Center from February 13 to March 1, 
1995.

2.  Additional disability of right shoulder resulted from the 
veteran's hospitalization at the Brockton, Massachusetts VA 
Medical Center from February 13 to March 1, 1995.

3.  The evidence does not establish that additional 
disability of the right hip resulted from hospitalization at 
the Brockton, Massachusetts VA Medical Center from February 
13 to March 1, 1995.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a right 
shoulder disability have been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (in effect prior to October 1997).

2.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A § 1151 for a right hip 
disability have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (in effect prior to October 1997)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In a November 2001 
letter to the veteran and in the November 2002, the veteran 
was notified of VCAA provisions, and of VA's duty to assist 
the veteran by obtaining evidence from various sources and to 
obtain a medical opinion if an examination or opinion is 
necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence necessary 
to support the claim by informing the RO of relevant medical 
records not already obtained.  The record shows that all 
pertinent evidence has been obtained regarding the claim 
under review here.  The Board finds that the VA has satisfied 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).

Factual Background

The evidence shows that the appellant received intermittent 
treatment for various disorders at VA facilities in the 1980s 
and 1990s.

The veteran was hospitalized at the Brockton, Massachusetts 
VA Medical Center from February 13 to March 1, 1995 for 
psychiatric complaints.  These records show that he was 
started on Trazodone and Buspar.  Progress notes show that on 
February 23, 1995 the veteran reported he had been unable to 
make a fist with his right hand since he hurt his shoulder.  
On February 24, 1995 the veteran complained of right shoulder 
and right hip pain.  That record noted that the veteran 
allegedly fell four days before with no witnesses.  He was 
examined at that time and was found to have no bruises and a 
full range of motion.  There was right shoulder pain of the 
posterior aspect of the shoulder.  The right hip trochanter 
area had no bruising and was slightly tender.  The assessment 
was right shoulder capsulitis and right hip trochanteric 
bursitis.  On the date of discharge in March 1995, the 
veteran reported complaints of pain in the right shoulder and 
hip after an apparent fall on the ward.  The note stated that 
on examination there was tenderness of the right 
supraspinatus tendon, full range of motion of the shoulder 
and no subluxation, right hip tender trochanteric bursitis.  
The note contains a diagnostic impression of tendonitis and 
bursitis.  The plan was to treat with Motrin for pain.

The report of the February 13 to March 1, 1995 VA 
hospitalization summarizes the hospital course and treatment 
and contains discharge diagnoses referable to psychiatric 
disorder and of a left shoulder disorder.  This report 
contains no reference to an injury during that 
hospitalization or complaints or findings referable to the 
right hip or right shoulder.  

Private medical records show that the veteran was seen in the 
emergency department of St. Luke's Hospital on March 3, 1995, 
two days after discharge from the above discussed VA 
hospitalization.  The initial assessment contains a chief 
complaint that the veteran fell on Valentines Day, February 
14, 1995, and was injured with pain of the right hip and 
shoulder.  He was able to walk.  The veteran underwent X-ray 
examination to rule out fracture or dislocation of the right 
shoulder and/or right hip.  The X-ray report shows findings 
that there was no fracture or dislocation of the right 
shoulder or of the pelvis and right hip.  

Private treatment records show that in October 1995 the 
veteran was seen for a number of problems that resulted from 
a fall.  At that time the veteran reported that he had been 
told that at one time he had a greater trochanter fracture 
and had had right shoulder pain.  During the October 1995 
visit, the veteran's right hip examination was normal and 
films showed a congenital variation of the hip joint with a 
slightly decreased neck shaft angle and good preservation of 
the joint space; and a separate ossicle in the top of the 
greater trochanter that the physician supposed could 
represent an earlier injury, but in short, the hip 
examination was normal.  The right shoulder showed some 
scapula winging.  The veteran had pain with abduction 
external rotation, supraspinatus weakness, modest 
degenerative joint disease and a humeral head superior 
migration by film suggested rotator cuff tear.  

The veteran underwent repair of supraspinatus rotator cuff 
tear in December 1995.  A private surgical pathology report 
in December 1995 contains diagnoses of 
(1) fibrocartilage with fragmentation consistent with 
clinical history of rotator cuff tear, and (2) bone and fatty 
bone marrow and fragments of soft tissue and synovium. 

A June 1996 report of contact between the RO and the veteran 
shows that the veteran reported that the day after entering 
the Brockton, Massachusetts VA Medical Center in February 
1995, he fell out of a wheelchair while leaning over and was 
injured.  He said that he told the attendant that he was OK 
because he did not want to make a big deal of it.  He stated 
that the next day when he woke he could not move, and that on 
examination he was found to have a bruise on his right arm, 
shoulder and hip.  He stated that he went to St. Luke's 
Hospital the day after release for X-ray examination which 
revealed a cracked hip due to the fall.  He brought the X-
rays with him to Washington DC and gave them to a Liaison 
Officer at the VA and the X-rays were then lost.

During a March 1998 Board hearing before the undersigned 
member of the Board, the veteran testified that during 
hospitalization at a VA facility from February 13 to March 1, 
1995, he went to visit a doctor in a wheelchair to show him 
something and tripped over him landing upside down injuring 
his right shoulder and hip.  He stated that had become drowsy 
and disoriented due to medications.  He further testified 
that at that time a very heavyset nurse and a gentleman 
offered him a small pill and asked him how he was.  Later at 
2 A.M. he begged for Tylenol to a nurse named Steven, who 
gave him three.  He testified that the day after discharge 
from the hospital he went to St. Luke's and the X-ray 
revealed, and later testing found, that he had damage to his 
right shoulder, a torn rotator cuff.

During a September 1999 VA examination for joints, the 
veteran presented with complaints that he hurt his right hip 
and right shoulder in 1995 in a fall at the Brockton VA 
Clinic, and subsequently received no treatment for the hip 
but received Cortisone for the shoulder.  The hip and 
shoulder gradually got worse.  He was later operated on for 
the right shoulder, and since then he had had increased pain 
in the shoulder and neck.  The report noted that X-ray 
examination of the right hip showed degenerative change that 
was very marked, and that X-ray examination of the right 
shoulder showed some acromioclavicular degenerative changes.  
After examination the diagnoses were right hip degenerative 
change, and right shoulder acromioclavicular degenerative 
changes, status post impingement surgery.

The report of a March 2001 VA examination of the joints shows 
that the veteran said that while at the Brockton Hospital, he 
had fallen over a wheelchair and was injured and hurt his 
right shoulder and right hip.  On examination, the examiner 
found that the range of motion of the hip was normal and the 
veteran did not display any pain and did not complain of pain 
during the range of motion testing.  Later in the examination 
the veteran said that maybe it did hurt a little bit.  The 
examiner noted that during the examination the veteran needed 
to retrieve a portfolio he had left in the cafeteria.  

The examiner noted that the veteran then excused himself and 
ran down the corridor with no limping and no hesitancies and 
no antalgia, and made a sharp turn without difficulty.  X-ray 
examination showed a mild degenerative joint disease on the 
left and moderate degenerative joint disease on the right.  
The examiner noted his review of the claims file.  The 
examiner also noted the veteran's diagnosis of conversion 
reaction and wondered if this diagnosis had to do with the 
report of a hip problem.  In this regard the examiner opined 
that it was clear to him that the veteran's "condition" did 
not interfere with the veteran's activities of daily living 
or ability to earn a living, or interfere in any way with any 
other work the veteran might do that could conceivably be 
required of a 77-year-old man.  

The examiner opined that he saw no disability, and that it 
was true the veteran had mild degenerative joint disease in 
one hip and moderate on the other but the degree was no more 
or even less than one would expect to find in a 77-year-old 
man.  The report contains a diagnosis of mild degenerative 
joint disease left to moderate degenerative joint disease 
right which do not explain his complaints. 

During a September 2002 hearing at the RO the veteran 
testified regarding his injury during VA hospitalization, and 
subsequent treatment.  He stated that his wife brought him a 
gift at the hospital and when he went to show the doctor he 
fell over the wheelchair.  Testimony was also given by D. B.

Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2002).  38 
U.S.C.A. § 1151 has been amended, and the amended statute 
indicates that a showing of negligence or fault is necessary 
for entitlement to compensation for claims filed on or after 
October 1, 1997.  However, for claims filed prior to October 
1, 1997, as here, a claimant is not required to show fault or 
negligence in medical treatment.  See generally Brown v. 
Gardner, 513 U.S. 115 (1994); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2) (in effect prior to 
October 1997).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  Second, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (in effect prior to October 1997).

The appellant is seeking compensation benefits under 38 
U.S.C. § 1151 for residuals of a right hip fracture and right 
shoulder rotator cuff tear.  The veteran asserts that during 
hospitalization in February and March 1995, he tripped over a 
wheel chair and fell and injured himself, resulting in the 
claimed right hip and right shoulder disorders.  

To summarize, the Board has given consideration to the 
appellant's evidentiary assertions.  Where the issue is 
factual in nature, that is, whether an incident occurred 
during service or whether a clinical symptom is present, the 
appellant and other lay parties are competent to make 
assertions in that regard.  Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The first aspect of the claim to be determined is whether the 
veteran did sustain an injury while hospitalized at the 
Brockton, Massachusetts VA Medical Center from February 13 to 
March 1, 1995.  In this regard, progress notes show that 
during this hospitalization the veteran twice reported 
complaints which he attributed to a fall.  Additionally, when 
seen at a private facility in March 1995 soon after that 
hospitalization he continued to complain of pain in the right 
shoulder and right hip, which the veteran linked to a fall in 
February 1995 at the VA facility.  As such, the Board is 
satisfied that the veteran did sustain a fall while 
hospitalized at the Brockton, Massachusetts VA Medical Center 
from February 13 to March 1, 1995.  

The next aspect of the claim to be determined is whether the 
fall occurred during VA hospitalization.

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
the Board's decision denying § 1151 benefits for a veteran 
who had claimed that while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair, struck the claimant in the lower torso, and 
knocked him to the ground.  The Court in Sweitzer held that § 
1151 contemplated recovery only for disability resulting from 
the examination itself, and not also for disability sustained 
while waiting for an examination.

However, a later VA Office of General Counsel Precedent 
Opinion, VAOPGCPREC 7-97 stated that if the circumstances or 
conditions of hospitalization gave rise to the risks out of 
which the injury arose, the injury may be considered to have 
resulted from the hospitalization.  The Opinion further 
stated that in making this determination, it is necessary to 
identify, to the extent possible, the specific cause of the 
incident causing the injury, and to determine whether that 
cause is attributable to the circumstances or conditions of 
the hospitalization.  The Opinion states that if the 
hospitalization created a "zone of danger" out of which the 
injury arose, there would be a basis for concluding that the 
hospitalization caused the injury.

The Opinion further notes that a fall which is caused by the 
claimant's own inadvertence would not be considered to have 
resulted from hospitalization. However, where the 
precipitating cause of the fall may be reasonably attributed 
to conditions or circumstances of the hospitalization, rather 
than some circumstance originating with the claimant, the 
resulting injuries would be said to be the result of 
hospitalization, rather than the result of some circumstance 
originating with the claimant.

In this case the veteran indicated that he was showing a gift 
to a doctor who was in a wheel chair and fell over wheelchair 
and injured his right shoulder and hip.  Additionally, during 
his hearing before the Board he stated that he was 
disoriented due to the medications he was taking.  In this 
regard the VA hospital records show that on admission the 
veteran was started on Trazodone and Buspar.  Adverse effects 
of the Trazodone include blurred vision, dizziness, and 
drowsiness.  Adverse effects of the Buspar include blurred 
vision and dizziness.   Physicians Desk Reference (PDR 
Electronic Library version).  These adverse effects are not 
inconsistent with the circumstances surrounding the veteran's 
fall as related during his hearing.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the Board finds that the 
evidence is in equipoise as to whether the fall occurred 
during hospitalization.  As such the benefit of the doubt is 
in the veteran's favor.

The final aspect of the claim to be determined is whether the 
fall resulted in chronic additional disability.  In this 
regard, there is no indication that the veteran was 
experiencing significant problems with his right shoulder 
prior to the hospitalization.  He was seen on two occasions 
for right shoulder complaints related to the injury while 
hospitalized, diagnosed as capsulitis and tendonitis.  
Additionally, his complaints persisted and he began receiving 
treatment at private facilities for right shoulder complaints 
in March 1995 shortly after his left the VA hospital.  

Eventually, in December 1995 he underwent surgery at a 
private facility for fibrocartilage with fragmentation 
consistent with clinical history of rotator cuff tear.  The 
Board finds that the medical evidence shows continuity of 
right shoulder symptoms following the inservice injury 
resulting in chronic additional disability.  Accordingly, it 
is the judgment of the Board that compensation benefits for a 
right shoulder disorder pursuant to 38 U.S.C.A. § 1151 is 
warranted.

Concerning the right hip, there is no indication that the 
veteran was experiencing significant problems with his right 
hip prior to the hospitalization.  He was seen on two 
occasions during his hospitalization at VAMC for right hip 
complaints related to the injury, diagnosed as bursitis.  He 
was seen in March 1995 soon after that hospitalization at a 
private facility with continued complaints of pain in the 
right hip.  The diagnosis was trochanteric fracture.  
However, x-rays of the right hip in March 1995 showed no 
fracture.  

Additionally, the subsequent private medical records deal 
primarily with treatment for the right shoulder disorder.   
The private treatment provider in October 1995 noted that the 
right hip examination was normal and films showed a 
congenital variation of the hip joint with a slightly 
decreased neck shaft angle and good preservation of the joint 
space; and a separate ossicle in the top of the greater 
trochanter that the physician supposed could represent an 
earlier injury, but in short, the hip examination was normal.   
Subsequent VA x-rays showed degenerative joint disease of the 
right hip.  However, the VA examiner in March 2001 rendered 
an opinion regarding the right hip indicating that he saw no 
disability, and that while it was true that the veteran had 
mild degenerative joint disease in the left hip and moderate 
in the right hip, the degree was no more or even less than 
one would expect to find in a 77-year-old man.  The 
examiner's opinion is not contradicted by the current medical 
evidence.  


Accordingly, it is the judgment of the Board the injury to 
the right hip during the hospitalization at the Brockton, 
Massachusetts VA Medical Center from February 13 to March 1, 
1995 did not result in any chronic additional disability.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim and compensation benefits for a 
right hip disorder pursuant to 38 U.S.C.A. § 1151 are not 
warranted.


ORDER

The claim of entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for a right shoulder disability is granted.   

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a right hip disability is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


